DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "switch" in line 11. However, the Examiner is unsure whether the limitation is the one recited in line 9. Therefore, the Examiner cannot properly construe the claim. Clarification is required.
Claims 2-6 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because of dependency on claim 1.
Regarding Claim 4, the term “flexible material” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree (for example specifying a threshold flexibility in m/N, in/lb, or ft/lb OR a threshold elasticity modulus in N/mm2, psi, or msi to allow for an objective distinction between a first class of materials/structures that may be characterized as “flexible” on one side of said threshold, and a second class of materials/structures that may be characterized as “rigid”/”non-flexible” on the opposite side of said threshold) , and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
See MPEP 2173.05.D, in paragraph 28 of the specification it defines “flexible material” as the same as “flexible polymers, and the like” which would render the claim indefinite. Applicant clearly does not want the claim to be limited by said example. The Examiner has been given an extremely broad definition in the specification. The Examiner, as a result, cannot properly construe the claim. The limitation “flexible material” should have been rejected under 112(b) for clarification.
Claim 6 recites the limitation "three or more dispensing tanks" in line 2. However, the Examiner is unsure whether the limitation includes the shampoo dispensing tank and the conditioner dispensing tank recited in claim 1. Therefore, the Examiner cannot properly construe the claim. Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Benitez (US 2019/0060926 A1) in view of DiStefano (US 2020/0122187 A1).
With regard to claim 1, Benitez discloses a built-in shower system for dispensing a plurality of hair products to a user taking a shower (Fig. 1) comprising: a) a shower having a shower head (16) on a front side of a shower wall (Fig. 1), the shower head connected to a water source pipe behind the shower wall; b) a shampoo dispensing tank (40) having shampoo therein and a conditioner dispensing tank (40) having conditioner therein connected to the water source pipe; c) a switch (50) for the user to turn on the shower on the front side of the shower wall (by audio receiver 50); and d) a switch (38) for the user to select between shampoo, conditioner, and water on the front side of the shower wall (Fig. 4).
However, Benitez does not disclose each dispensing tank having a fill pipe wherein the dispensing tanks are positioned behind the shower wall.
DiStefano teaches a built-in shower system (Fig. 5A) comprising a dispensing tank (1), wherein the dispensing tank including a fill pipe (33) wherein the dispensing tank is positioned behind the wall (Fig. 5B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Benitez, by forming the fill pipe (33) as taught by DiStefano on each of the dispensing tanks of Benitez, for the benefit of facilitating refilling operation.
With regard to claim 2, the device of Benitez as modified by DiStefano discloses the invention as disclosed in the rejection of claim 1 above. DiStefano further discloses the fill pipe (33) extends to the front of the shower wall (Fig. 5B).
With regard to claim 3, the device of Benitez as modified by DiStefano discloses the invention as disclosed in the rejection of claim 1 above. Benitez in view of DiStefano further discloses the fill pipe (33 of DiStefano) is positioned behind the shower wall and is accessible utilizing a door in the shower wall (34 of Benitez).
With regard to claim 4, the device of Benitez as modified by DiStefano discloses the invention as disclosed in the rejection of claim 1 above. Benitez in view of DiStefano further discloses the fill pipe (33 of DiStefano) is made of a flexible material designed for positioning the fill pipe (Fig. 5B and Para. [0019]).
With regard to claim 5, the device of Benitez as modified by DiStefano discloses the invention as disclosed in the rejection of claim 1 above. Benitez further discloses each of the dispensing tanks are metered to control the amount of shampoo and conditioner that is dispensed to a user (by open/close valves, Fig. 4).
With regard to claim 6, the device of Benitez as modified by DiStefano discloses the invention as disclosed in the rejection of claim 1 above. Benitez further discloses there are three or more dispensing tanks (Fig. 3).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOEL . ZHOU
Primary Examiner
Art Unit 3752



/QINGZHANG ZHOU/            Primary Examiner, Art Unit 3752